1 Reported in 166 P.2d 461.
Plaintiffs brought action in this case to recover possession of real property. The complaint alleged ownership in plaintiffs and unlawful entry by defendants. In their answer, defendants denied the charges made in complaint. The answer also set out claims of succession of ownership, agreements as to the boundary lines, and possession for a period in excess of ten years. In their reply, plaintiffs denied the affirmative allegations contained in the answer. The cause was tried to the court. At the conclusion of the trial, judgment was entered dismissing the action. No findings of fact or conclusions of law were made. The action was one at law concerning the possession of real property. *Page 543
[1, 2] In all actions at law, it is necessary for the court to make findings of fact and conclusions of law. If the court does not comply with this rule, the case must be remanded so that findings and conclusions can be made and entered. Buob v.Feenaughty Machinery Co., 199 Wn. 256, 90 P.2d 1024.
[3] The judgment will be reversed and remanded to the court from whence it came, with instructions to the trial judge to cause findings and conclusions to be prepared, and to enter judgment thereon from which either party may appeal. The costs upon this appeal will abide the final determination of this action.
DRIVER, C.J., MILLARD, STEINERT, and MALLERY, JJ., concur.